     Case: 1:21-cv-00520 Document #: 51 Filed: 05/07/21 Page 1 of 3 PageID #:4662




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

HAN-A TOOLS CO., LTD.,

      Plaintiff,                                           Civil Action No.: 1:21-cv-00520

v.                                                         Judge Charles P. Kocoras

THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge Sunil R. Harjani
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

      Defendants.




                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                DEFENDANT
               352                                  avantdigital
               359                                digitalfromchina
               377                          old-jade-stone-antique-shop
               347                                   agmarshop
               390                                 wanyang2015
               255                                    niobuybuy
               166                                 meyoutoluck6
               215                                    weightbuy
               258                                  chernafull71
               226                                     anananet
               271                                    sadetti001
               316                            Dnwhshdksusvshxjdhsh
               257                                  Westernatiol
               256                                   translatedal
               315                               WSUIA CBJE516
               275                                   pineda jose
               262                                   nicegoodco
               335                                   Dilusso965
               161                                 showyouvalue
   Case: 1:21-cv-00520 Document #: 51 Filed: 05/07/21 Page 2 of 3 PageID #:4663




            278                            mericardo998
            277                           Laura Alvarado
            232                             wuyanying
            251                            xiwangtianye
            254                             serenity88
            253                            popaadjlular
            273                            hannahwhite
            321                          zhangxiaoqiang1
            322                           zhangxueying2
            478                           geli tools Store
            401             Hangzhou Ya An Electronic Commerce Co., Ltd.
            466                        Hi-Spec Official Store
            514                        Hi-spec Factory Store
            220                             ZAZAIIOO
             59                       homelife@fashion_best
            293                             PINTUDY


DATED: May 7, 2021                          Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:21-cv-00520 Document #: 51 Filed: 05/07/21 Page 3 of 3 PageID #:4664




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on May 7, 2021 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
